DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13, 14, 18, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1:
The phrase “when positioned to contact plant material in at least one plant container of a first plurality of plant containers in said plant support tower, cause tearing of said plant material as said plant support tower is propelled through said tower cleaning system” is not a positively claimed limitation (i.e., the step of “positioned to contact plant material…” only occurs “when” the system is allowed to do so and if the system does not then the step of “positioned to contact plant material…” will not occur);
The phrase “when positioned to contact said plant material, pushes against said plant material to facilitate expulsion of said plant material from said at least one plant container as said plant support tower is propelled through said tower cleaning system” is not a positively claimed limitation (i.e., the step of “positioned to contact plant material…” only occurs “when” the system is allowed to do so and if the system does not then the step of “positioned to contact plant material…” will not occur);
The phrase “in at least one plant container of a first plurality of plant containers” is confusing since it is unclear if there are more plant containers (i.e., a second and/or a third plant containers);
The phrase “a second structure” is confusing since it is unclear if there are more structure (i.e., a first and/or a third structure).
In claim 4:
The phrase “said first tower faceplate” lacks proper antecedent basis since there is no “said first tower faceplate” claimed in claims 1 and 3 in which claim 4 is depended on.

In claim 8:
The phrase “said first tower face plate” lacks proper antecedent basis since there is no “first tower face plate” claimed in claim 1 in which claim 8 is depended on.
In claims 13, 14, and 18:
The phrase “said tower body” lacks proper antecedent basis since there is no “tower body” claimed in claim 1 in which claim 13 is depended on.
In claim 23:
The phrase “said first tower face plate is positionable relative to said tower body in at least a first tower cavity closed position and a first tower cavity unclosed position is confusing since it is unclear what the phrase “in at least a first tower cavity closed position and a first tower cavity unclosed position” intends to define.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3, 4, 8, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by KR 20120000852 (KR’852).
For claims 1 and 24, KR’852 teaches a plant support tower cleaning system configured to clean a plant support tower, said tower cleaning system comprising:
an actuator (4) configured to propel said plant support tower (100) through said tower cleaning system;
a rotating structure (first set of roller member (7)) having circumferential outward-pointing projections that, when positioned to contact plant material in at least one plant container of a first plurality of plant containers in said plant support tower, cause tearing of said plant material as said plant support tower is propelled through said tower cleaning system; and
a second structure (second set of roller member (7)) having at least one projection that, when positioned to contact said plant material, pushes against said plant material to facilitate expulsion of said plant material from said at least one plant container as said plant support tower is propelled through said tower cleaning system.
For claim 3, KR’852 teaches wherein said rotating structure comprises a first rotating brush (first roller in the first set of roller member (7), see figure 1).
For claim 4, KR’852 teaches wherein said rotating structure comprises a second rotating brush (second roller in the first set of roller member (7), see figure 1) configured to brush an outside surface of said first tower faceplate.
For claim 8, KR’852 teaches a plurality of idler component surfaces, said plurality of idler component surfaces comprised of at least one upper idler component surface (1a,1b) configured to limit upward motion of said first tower face plate as said tower is propelled through said tower cleaning system, said plurality of idler component surfaces further comprised of at least one lower idler component surface (1a,1b) configured to limit downward motion of said first tower face plate as said tower is propelled through said tower cleaning system.
For claim 22, KR’852 teaches wherein the rotating structure comprises a wheel (see figure 2).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20120000852 (KR’852) in view of Kocak (DE 102016104615).
For claim 2, as described above, KR’852 discloses most of the claimed invention except for mentioning an air blower, said air blower configured to direct a jet of air towards said tower after said tower has passed said rotating structure and said second structure as said tower is propelled through said tower cleaning system.
Kocak teaches that it is old and well known in the art of cleaning system to use air for drying and/or as a medium for cleaning/expelling debris from the tubular member (see Description).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of KR’852 so as to include the use of air, in a similar manner as taught in Kocak, for drying and/or as a medium for cleaning/expelling debris from the cleaning member.
	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120000852 (KR’852) in view of CN 108015061 (CN’061).
For claim 5, as described above, KR’852 discloses most of the claimed invention except for mentioning said second structure comprising a plunger, wherein said plunger is configured to controllably alternate between a withdrawn position and an extended position, wherein said plunger in said extended position extends at least partially into said at least one plant container as said tower is propelled through said tower cleaning system.
CN’061 teaches that it is old and well known in the art of cleaning system to use an extendable plunger (8,9,10,11), wherein the plunger is configured to controllably alternate between a withdrawn position and an extended position.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of KR’852 so as to include the use of an extendable plunger, in a similar manner as taught in CN’061, for the ease of maneuverability.
For claim 6, as described above, KR’852 as modified by CN’061 disclose most of the claimed invention except for mentioning a plant container position sensor, said plant container position sensor configured to monitor a position of said at least one plant container relative to said plunger and to activate said plunger as said at least one plant container is aligned with said plunger, wherein said plunger extends said plunger when activated.
However, an Official Notice is taken that using position sensor to monitor a location/position of an object is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of KR’852 as modified by CN’061 so as to include the use of a position sensor, in light of the Official Notice taken, so as to monitor a location/position of the plant container.
For claim 7, as described above, KR’852 as modified by CN’061 disclose most of the claimed invention except for mentioning wherein said plunger of said second structure is pneumatically driven.
However, an Official Notice is taken that pneumatic driven system is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of KR’852 as modified by CN’061 so as to include a pneumatically driven plunger, in light of the Official Notice taken, since pneumatic driven system components are inexpensive and very durable.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20120000852 (KR’852).
For claim 21, as described above, KR’852 discloses most of the claimed invention except for mentioning wherein the actuator is a motor.
However, an Official Notice is taken that using a motor is well known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of KR’852 so as to include the use of a motor actuator, in light of the Official Notice taken, for low cost and reliability.
Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over KR 20120000852 (KR’852) in view of Cordon (US 2008/0302010).
For claim 23, as described above, KR’852 discloses most of the claimed invention except for mentioning said plant support tower, said tower comprising (i) a tower body, said tower body defining at least a first tower cavity, and (11) a first tower face plate, wherein said first tower face plate is hingeably coupled to said tower body, and said first tower face plate is positionable relative to said tower body in at least a first tower cavity closed position and a first tower cavity unclosed position, and (iii) said first tower face plate includes said first plurality of plant containers.
Cordon teaches a plant support tower, said tower comprising (i) a tower body, said tower body defining at least a first tower cavity, and (11) a first tower face plate, wherein said first tower face plate is hingeably coupled (at 6 and 1B) to said tower body (1), and said first tower face plate is positionable relative to said tower body in at least a first tower cavity closed position and a first tower cavity unclosed position, and (iii) said first tower face plate includes said first plurality of plant containers (see Figures 1 and 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of KR’852 so as to include a plant support tower, in a similar manner as taught in Cordon, in order to realize the benefits thereof.
Allowable Subject Matter
Claims 9, 13, 14, and 18 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 13, 14, 18, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644